Citation Nr: 1809280	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for eye disorder, including as secondary to type II diabetes mellitus.

2. Entitlement to service connection for skin disorders, including as due to herbicide exposure.

3. Entitlement to service connection for hypertension, including as secondary to diabetes or posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to diabetes.

5. Entitlement to service connection for kidney disease, including as secondary to diabetes.

6. Entitlement to service connection for left foot disability residual to injury.

7. Entitlement to service connection for right foot disability residual to injury.

8. Entitlement to an increased (compensable) disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In a June 2010 rating decision, the RO denied service connection for eye disorder, skin disorders, hypertension, and left and right foot injuries. The RO continued a 0 percent, noncompensable disability rating for bilateral hearing loss. In an August 2012 rating decision, the RO denied service connection for peripheral neuropathy the left upper extremity and for kidney disease.

The issues on appeal previously included service connection for peripheral neuropathy of the right upper extremity. That issue was resolved in a September 2017 rating decision, when the RO granted service connection for right ulnar nerve impairment.

In November 2016 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issue of service connection for kidney disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. No eye disorder was manifest during service.

2. No post-service eye disorder is attributable to or aggravated by type II diabetes mellitus.

3. Herbicide exposure during service was not followed by chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda.

4. Skin rash due to granuloma annulare or nonspecific vasculitis during service did not continue or recur after service through the present.

5. Tinea pedis and onychomycosis involving both feet are complications of the Veteran's service-connected diabetes.

6. The Veteran's service-connected diabetes led to and proximately caused his hypertension.

7. The Veteran's service-connected diabetes led to and proximately caused peripheral neuropathy of his left upper extremity.

8. A prominence on the talus of the left foot found many years after service is not related to any injury in service.

9. Injury of the right foot at the great toe during service resolved in service and did not produce chronic residual effects.

10. The Veteran's hearing impairment levels have been consistent with a disability rating no higher than 0 percent.


CONCLUSIONS OF LAW

1. No current eye disorder was incurred or aggravated in service, or is proximately due to, the result of, or aggravated by any service-connected disability. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. No current skin disorder is residual to granuloma annulare or nonspecific vasculitis during service; nor is any current skin disorder presumed service connected based on herbicide exposure. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The Veteran's tinea pedis and onychomycosis are proximately due to or the result of his service-connected diabetes. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

4. The Veteran's hypertension is proximately due to or the result of his service-connected diabetes. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

5. Peripheral neuropathy of the Veteran's left upper extremity is proximately due to or the result of his service-connected diabetes. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

6. No current left foot disability residual to injury was incurred or aggravated in service. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

7. No current right foot disability residual to injury was incurred or aggravated in service. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

8. The Veteran's bilateral hearing loss has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2006 through 2017. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the November 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Eye Disorder

The Veteran contends that he has eye or visual problems that are caused or worsened by his service-connected diabetes. He does not contend that the problems had onset during his service.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In addition, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran states that he did not have any eye problems during service. His service treatment records do not reflect any eye problems. Many years after service, in September 2006, he sought service connection for diabetes. In VA treatment in September 2007, he had an ophthalmology consultation, with diabetic teleretinal imaging. The examiner found that the imaging did not show any diabetic retinopathy. On VA medical examination in December 2007, the Veteran reported having been diagnosed with type II diabetes mellitus. He stated that he had blurry vision. On funduscopic eye examination, both eyes were within normal limits.

In a March 2008 rating decision, the RO granted service connection for type II diabetes. In October 2009 the Veteran sought service connection for impaired eyesight.

In July 2010 the Veteran had a VA ophthalmology consultation, with diabetic teleretinal imaging. The examiner found that the imaging did not show any diabetic retinopathy. The examiner noted trace macular epithelial membrane (ERM).

On VA diabetes examination in January 2012, the examiner indicated that the Veteran did not have diabetic retinopathy, and did not have other eye conditions that were at least as likely as not due to diabetes. In a September 2012 statement, the Veteran wrote that he had an eye condition associated with diabetes. In a VA ophthalmology consultation in September 2012, diabetic teleretinal imaging did not show any diabetic retinopathy.

In the November 2016 Board hearing, the Veteran stated that he did not experience any eye problems during service. He reported that presently he saw floaters in his vision. He indicated that an examiner noted eye problems and may have related those problems to his diabetes.

In a VA ophthalmology consultation in May 2017, diabetic teleretinal imaging did not show any diabetic retinopathy. On a VA diabetes examination in September 2017, the examiner found no diabetic retinopathy, and no eye conditions that were at least as likely as not due to diabetes.

As the Veteran did not experience eye problems during service, no eye disorder was incurred or aggravated during service. He has stated that he has blurry vision, that he sees floaters, and that a clinician who examined his eyes may have noted problems and related them to his diabetes. Reports of imaging and examinations performed over the years since the diabetes diagnosis contain clinicians findings that he does not have diabetic retinopathy and does not have other eye conditions that are at least as likely as not due to diabetes. The Veteran is in a position to report the symptoms he experiences and to recall what a clinician said. On questions of medical diagnosis and etiology, the clinicians' findings on treatment, testing, and examination reports are more persuasive than the Veteran's lay statements. The Board therefore finds that the greater persuasive weight of the evidence is against his diabetes having proximately caused, resulted in, or aggravated any eye disorder. The Board denies service connection for any eye disorder as incurred or aggravated in service or as secondary to his diabetes.


Skin Disorders

The Veteran contends that he had skin rashes during service and has continued to have skin rashes intermittently since service. He also contends that the skin rashes are attributable to exposure to herbicides during service in Vietnam.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). The skin disorders for which service connection may be presumed based on herbicide exposure in service are chloracne or other acneform disease consistent with chloracne, and porphyria cutanea tarda. If a veteran was exposed to herbicides during service, service connection for chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda will be presumed if the disease became manifest to a degree of 10 percent disabling or more within a year after the last date on which the veteran was exposed to an herbicide agent during service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to herbicides during service. 38 C.F.R. § 3.307(a)(6)(iii). In veterans who did not have service times and locations that provide for a presumption of herbicide exposure, a claim of herbicide exposure is considered based on the evidence.

The Veteran's service records show that he served in Vietnam in December 1969 through February 1971. He is presumed to have been exposed to an herbicide agent during his service.

On examination of the Veteran in April 1969, for entrance to service, the examiner marked normal for the condition of his skin. During service the Veteran was seen in an aid station in May 1970, for a skin condition that had been affecting both upper arms for three to four months. The clinician described the condition as tinea corporis, and prescribed medications. In January 1971 the Veteran had a dermatology consultation. He reported a seven to eight month history of circular papular lesions on the inside of his arms. He stated that the condition had not responded to treatment. The clinician's impression was granuloma annulare. A biopsy was performed. The pathologist's diagnosis was nonspecific vasculitis. On examination of the Veteran in February 1971, for separation from service, the examiner marked normal for the condition of his skin.

The Veteran has not identified records of any treatment he received for skin rashes during the year following his service in Vietnam. The earliest assembled post-service medical records that address the condition of his skin are from after 2000.

On VA examination in December 2007, the Veteran reported a rash that had onset three to six months earlier, which he treated with baby lotion. The examiner found tinea pedis on the Veteran's feet and onychomycosis on his toenails. The examiner noted that the tinea pedis and onychomycosis had onset in relation to the onset of the Veteran's diabetes. The expressed the opinion that it is at least as likely as not that his tinea pedis and onychomycosis are complications of his diabetes.

In VA treatment in November 2008, the Veteran reported new onset of swelling of his right elbow, with a history of a skin lesion in that area a month earlier. The treating physician's assessment was cellulitis of the right arm and elbow. After antibiotic treatment, the itch, rash, and pain resolved. In VA treatment in December 2009, a clinician found that the Veteran had tinea versicolor on his left shoulder.

In October 2009 the Veteran submitted a claim for service connection for skin rashes. In November 2009, he wrote that he had skin rashes on his neck, shoulders, and upper arms. He stated that during service in Vietnam his duties included picking up and dropping off armored vehicles, and that those duties took him through jungles and villages.

On VA examination in February 2010, the Veteran reported that during service he was a field mechanic. He related that in 1970 he had gradual onset of a red, raised rash on his upper arms and his shoulders. He indicated that the condition lasted for several months, and gradually resolved. He stated that in 2008 he had onset of swelling and redness on his right upper arm. He indicated that the condition was treated with antibiotics, and it resolved. He reported that in October 2009 his wife noticed a white, patchy rash on his left shoulder and his neck. He indicated that with treatment it resolved. He noted that the recent rashes were in the same areas as the rash during service. On examination, the examiner found no skin lesions or disorders. The examiner reported having reviewed the claims file. The examiner opined that the cellulitis treated in 2008 and the tinea versicolor treated in 2009 were not similar to the rash treated in service. 

In a July 2010 statement, the Veteran asserted that his skin rashes are attributable to his exposure to herbicides in Vietnam.

VA dermatology consultations in 2010 through 2012 reflect findings of onychomycosis of the toenails and actinic keratosis. In March 2011, the Veteran also had an itchy, eczematous rash on his left thigh. In January 2012 he also had an abscess on his right thigh. VA treatment notes from 2015 and 2016 reflect diagnosis of a macropapular eruption and prescription of a skin lotion.

In the November 2016 Board hearing, the Veteran reported having had skin rashes intermittently since his service in Vietnam. His wife reported that the Veteran had a rash when he came home from Vietnam. He stated at different times he had rashes over various areas, including his abdomen, shoulders, back, and knees. He indicated that doctors treated the rashes with lotions, and told him to avoid sun exposure. He stated that rashes were more likely to occur when he had sun exposure.

The Veteran is presumed to have been exposed to herbicides during his Vietnam service. Medical records from during and after the Veteran's service provide diagnoses for skin disorders. Those records do not contain any finding of chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda. As he has not had any of those disorders, he has not had a skin disorder for which service connection can be presumed based on his herbicide exposure.

During service the Veteran had a skin rash that continued for months. Clinicians diagnosed it as granuloma annulare or nonspecific vasculitis. He reports that after service he has had skin rashes intermittently. The December 2007 VA examiner expressed the opinion that it is at least as likely as not that his tinea pedis and onychomycosis are complications of his diabetes. The February 2010 VA examiner opined that disorders treated in 2008 and 2009 were not similar to the rash treated in service. Medical findings and opinions are persuasive on the question of the likely etiology of skin conditions. The 2007 opinion is sufficiently persuasive to warrant a grant of service connection for the tinea pedis and onychomycosis, as secondary to diabetes. Considering the 2010 opinion, the greater persuasive weight of the evidence is against continuity between the rash during service and the intermittent rashes after service.

Hypertension

The Veteran reports that after service he was diagnosed with hypertension. He contends that his hypertension is due to or aggravated by his service-connected diabetes and/or his service-connected PTSD.

The Veteran's service treatment records do not contain any findings of elevated blood pressure or hypertension. Records of private treatment years later, in 2007, reflect a recent diagnosis of type II diabetes mellitus. VA treatment records show that from February 2013 the Veteran was prescribed medication for blood pressure control.

In the November 2016 Board hearing, the Veteran asserted that his hypertension may be secondary to his diabetes or to his PTSD.

On VA hypertension examination in September 2017, the examiner noted that the Veteran was found to have diabetes and hypertension around or after 2005. The examiner also noted that he had a cerebrovascular accident, or stroke, in 2014. On VA diabetes examination in September 2017, the examiner found that the Veteran's hypertension is at least as likely as not due to his diabetes. In the absence of any medical finding or opinion against the likelihood of such a relationship, the record provides sufficient support for service connection for the Veteran's hypertension as secondary to his diabetes.

Peripheral Neuropathy of the Left Upper Extremity

The Veteran contends that his service-connected diabetes caused peripheral neuropathy of his left upper extremity. He was diagnosed with diabetes by 2007. In August 2011 he sought service connection for peripheral neuropathy in both hands, claimed as secondary to his diabetes. As noted above, his claim for service connection for peripheral neuropathy of the right upper extremity was resolved by a September 2017 rating decision, in which the RO granted service connection for right ulnar nerve impairment.

On VA neurological examination in January 2012, the examiner conducted a range of tests and found no objective evidence of neuropathy in the left upper extremity.

The Veteran had a stroke in December 2014. In a September 2017 rating decision, the RO granted found that his stroke was service connected, as secondary to his service-connected diabetes.

On VA neurological examination in June 2015, testing showed neurological deficits in the right upper extremity, but none in the left upper extremity. On VA neurological examination in September 2017, testing showed neurological deficits in both the right and left upper extremities. The examiner stated that he had diabetic peripheral neuropathy in the right and left upper extremities. That finding in the 2017 examination, absent contradictory medical findings for that period, is sufficiently persuasive to warrant service connection for peripheral neuropathy of the left upper extremity, as secondary to diabetes.

Left and Right Foot Injuries

The Veteran essentially contends that he has left and right foot disabilities residual to injury in service. In a VA examination in February 2010, the Veteran reported numbness in the soles of both feet. In a June 2010 rating decision, the RO granted service connection for peripheral neuropathy in his left and right lower extremities, related to his service-connected diabetes. The claim regarding the feet that remain on appeal are those of service connection for disability in each foot residual to injury.

During the Veteran's service he was treated in September 1970 after a heavy weight dropped on his right great toe. He reported pain and swelling. The treating clinician noted swelling, ecchymosis, and tenderness. X-rays showed no fracture. On examination in February 1971, for separation from service, the examiner marked normal for the condition of his feet.

On VA foot examination in January 2016, the Veteran reported that during service a tow bar was dropped on his left foot. He stated that the foot became swollen. He asserted that, because of that injury during service, his left foot remained wider than the right. He stated that presently he had discomfort in the talus area of his left foot when he wore tight shoes. He related that he had to buy wide shoes to accommodate his left foot. He stated that he had not sought out further treatment for the foot injury in service since it occurred.

The examiner found in the Veteran's left foot a prominent talus/navicular prominence. The examiner stated that the prominence was of unknown origin. The examiner found that, despite the prominence, there was no decline in function of the left foot. The examiner did not find any disorder affecting the right foot. The examiner reported having reviewed the claims file. The examiner noted that the service treatment records showed that the injury from the dropping of a heavy weight was to the right foot and not the left. The examiner also noted that both feet were described as normal in the 1971 separation examination. The examiner expressed the opinion that the left foot talus prominence is not related to service.

In the November 2016 Board hearing, the Veteran stated that during service a tow bar dropped on his foot. He related that the foot swelled and he was seen for treatment. He stated that after the injury he had problems with the foot on and off. He reported that presently his right foot had pain, such that he could not tolerate regular shoes. His wife stated that on the upper part of one of his feet there was a clumped-up, ball-shaped projection. The Veteran reported that the painful area in his foot made it necessary wear loose fitting shoes, and impossible to wear more close fitting shoes for longer than about thirty minutes.

The Veteran is in a position to recall which foot was injured by the dropped tow bar during service; but his recollections have varied. In the 2016 examination he related that the injury in service was to his left foot. In the 2016 hearing he indicated that the injury in service was to his right foot. The contradiction between the recollections reduces their probative value. During service it was recorded that he sustained injury of his right foot when a heavy weight dropped onto it. The service treatment records are silent for any injury of his left foot. As the service treatment records were made at the time of the treatment, in 1970, they are more likely to be accurate than the recollections made much later, in 2016. The greater persuasive weight of the evidence indicates that during service he sustained injury of his right foot, and did not sustain injury of his left foot.

The Veteran's left foot, then, is not shown to have been injured in service. In addition, at his separation from service an examiner found that his left foot was in normal condition. The 2016 VA examiner's opinion, that the current prominence on the left foot is not related to service, is based on consideration of the evidence, and is persuasive. The preponderance of the evidence is against a connection between the current prominence on the left foot and any injury or other event in service.

The Veteran's right foot sustained injury in service, but was found to be in normal condition at separation from service. Examination in 2016 showed a prominence on the left foot, but did not show any abnormality or evidence of dysfunction in the right foot. The greater persuasive weight of the evidence indicates that the right foot injury in service resolved in service, and did not continue or recur after service and produce any current residual disability. Therefore service connection for claimed right foot disability due to injury is denied.

Hearing Loss

In September 2006 the Veteran sought service connection for hearing loss. In a May 2007 rating decision, the RO granted service connection, effective in September 2006, for bilateral hearing loss. The RO assigned a 0 percent, noncompensable rating. In October 2009 the Veteran sought an increased rating for his hearing loss. In a June 2010 rating decision the RO continued the 0 percent rating. The Veteran appealed the June 2010 decision. He contends that his hearing loss has worsened.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII. Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment. On testing, the Veteran's hearing has not had any of the exceptional patterns of impairment that are addressed under 38 C.F.R. § 4.86. Tables VI and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



	(CONTINUED ON NEXT PAGE)

Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

In a VA audiological evaluation of the Veteran in May 2007, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
50
75
95
LEFT
30
55
75
95

The puretone threshold averages were 60 decibels in the right ear and 64 decibels in the left ear. Speech recognition scores were 94 percent in the right ear and 84 percent in the left ear. The right ear hearing impairment level was II, and the left ear hearing impairment level was III. The test results were consistent with a 0 percent rating for bilateral hearing loss.

In a VA audiological evaluation of the Veteran in February 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
50
75
105
LEFT
15
55
80
90

The puretone threshold averages were 61 decibels in the right ear and 60 decibels in the left ear. Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear. The right ear hearing impairment level was II, and the left ear hearing impairment level was III. The test results were consistent with a 0 percent rating for bilateral hearing loss.

In a VA audiological evaluation of the Veteran in January 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
50
85
100
LEFT
25
60
85
100

The puretone threshold averages were 60 decibels in the right ear and 68 decibels in the left ear. Speech recognition scores were 98 percent in the right ear and 98 percent in the left ear. The right ear hearing impairment level was II, and the left ear hearing impairment level was II. The test results were consistent with a 0 percent rating for bilateral hearing loss.

In a private audiological evaluation of the Veteran in June 2013, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
60
80
100
LEFT
35
65
85
105

The puretone threshold averages were 68 decibels in the right ear and 73 decibels in the left ear. Speech recognition scores were 92 percent in the right ear and 80 percent in the left ear. The right ear hearing impairment level was II, and the left ear hearing impairment level was IV. The test results were consistent with a 0 percent rating for bilateral hearing loss.

In a VA audiological evaluation of the Veteran in January 2016, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
65
95
100
LEFT
35
70
90
100

The puretone threshold averages were 72 decibels in the right ear and 74 decibels in the left ear. Speech recognition scores were 84 percent in the right ear and 86 percent in the left ear. The right ear hearing impairment level was III, and the left ear hearing impairment level was III. The test results were consistent with a 0 percent rating for bilateral hearing loss.

In the November 2016 Board hearing, the Veteran reported that his hearing impairment had worsened over time. He stated that presently he had to play the television at a loud volume. He indicated that he had difficulty understanding others in conversation. He reported that he had, but did not use, hearing aids, and that he read lips instead. 

The Veteran is in a position to report that his perceptions of increasing difficulty hearing over time, and those reports have probative weight. Test results have been consistent with his perceptions, as testing shows that some auditory thresholds have increased over time. However, all of the test results, even the most recent, which had the highest threshold averages and the lowest speech recognition scores to date, did not add up under Table VI to hearing impairment levels that, combined under Table VII, warrant a rating higher than 0 percent. The preponderance of the evidence thus is against a higher rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's hearing loss has not required frequent hospitalizations. He has not indicated that it has markedly interfered with his capacity for employment. The rating criteria appropriately address the effects of his hearing impairment. Therefore, it is not necessary to refer the issue of ratings for that disability for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has directly sought a total rating based on individual unemployability. He has not suggested that his hearing impairment, by itself, makes him unable to secure or follow a substantially gainful occupation. Thus, the record regarding his hearing loss rating claim has not indirectly raised the issue of unemployability.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for eye disorder is denied.

Entitlement to service connection for tinea pedis and onychomycosis is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.

Entitlement to service connection for left foot disability is denied.

Entitlement to service connection for right foot disability is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that he has kidney disease that was found after service, in 2007, and that is worsened by his service-connected diabetes. He does not contend that he was found to have kidney disease during his service, and his service treatment records are silent for kidney disease or issues attributed to his kidney.

Medical records show treatment of the Veteran in 2007 for kidney disease and diabetes. The assembled record leaves questions, however, as to whether his kidney disease continued through the present, and the relationship, if any, between his diabetes and any ongoing kidney disease. The Board is remanding the kidney disease service connection issue to obtain additional information.

The Veteran submitted July 2007 discharge instructions from Valley Baptist Medical Center in Harlingen, Texas. Those instructions reflect that he was diagnosed with kidney failure, and that he was prescribed injected insulin for diabetes. He also submitted private outpatient treatment records from July and August 2007 that refer to the July 2007 hospital treatment. The treating physician's assessment includes acute renal failure, recent onset diabetes, and chronic kidney disease, stage III. The claims file does not contain the treatment records from Valley Baptist Medical Center. On remand, those records should be obtained.

On VA examinations in December 2007 and January 2012, the examiners found that the Veteran did not have current kidney disease. The examiners did not report having reviewed the records of private treatment in 2007 for kidney failure and disease. On remand, the Veteran should have a new VA examination, with review of the expanded file, clarification as to the existence and nature of any current kidney disease, and opinion as to the likely etiology of any such disease.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of treatment of the Veteran in June and July 2007 at Valley Baptist Medical Center in Harlingen, Texas. Associate those records with the Veteran's claims file.

2. Schedule the Veteran for a new VA examination to address the existence and likely etiology of any current kidney disease. Provide the expanded claims file to the examiner. Ask the examiner to review the file and examine the Veteran. Ask the examiner to obtain any necessary testing. Ask the examiner to indicate whether there is any current kidney disease or dysfunction. Ask the examiner to provide, for each current kidney disorder, opinion as to whether it is at least as likely as not that the Veteran's diabetes (a) proximately caused, or (b) aggravates the current kidney disorder. Ask the examiner to provide clear and thorough explanation of bases and rationale of the opinions reached.

3. Thereafter, review the expanded file. If the remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board implies no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


